UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1679


NANCY E. LEGUM; ANTHONY E. KURTZ,

                Plaintiffs - Appellants,

          v.

RBC CAPITAL MARKETS, LLC., Successor to J.B. Hanauer & Co;
SAMUEL KLUFT KOLTUN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-03773-JFM)


Submitted:   September 24, 2013        Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nancy E. Legum, Anthony E. Kurtz, Appellants Pro Se.     Daniel
Joseph Donovan, Priscilla Alden Donovan, DONOVAN & RAINIE, LLC,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nancy   E.    Legum   and       Anthony    E.     Kurtz      appeal   the

district court’s orders denying relief in their civil action and

denying their motion for reconsideration.                   We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                   Legum v. RBC Capital

Mkts., LLC, No. 8:12-cv-03773-JFM (D. Md. Mar. 29, 2013; May 13,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented       in   the     materials

before   this   court    and   argument     would     not    aid   the    decisional

process.



                                                                            AFFIRMED




                                        2